Douglas, J.,
concurring in judgment only. I write separately to express my concern with the expansive view being given to State v. Awan (1986), 22 Ohio St. 3d 120, 22 OBR 199, 489 N.E. 2d 277. Awan should not be read as saying that a litigant may not raise the issue of the constitutionality of a statute or its application at the appellate level just because that litigant has failed to raise the question earlier. A statute which is, in any respect, un*172constitutional cannot be effective to accomplish its purpose no matter when the constitutional infirmity is raised or determined. To the extent that Awan is being interpreted differently, it is my judgment that we improperly decided that case.
Further, the majority, after finding that the court of appeals misinterpreted Awan, itself misinterprets Awan. I find this to be dangerous because the misinterpreted Awan analysis of the majority will be cited to us time and again for a proposition for which Awan does not stand. While it may have been improper (and I do not concede this) for the court of appeals to sua sponte consider, without assignment or briefing, the constitutionality of R.C. 4549.07, that is an entirely different issue from the issue decided in Awan. The syllabus in Awan says that constitutional issues not raised at the trial court level “* * * need not be heard for the first time on appeal.” (Emphasis added.) The case does not and should not be read to say that a court sitting in an appellate capacity may not hear a constitutional issue raised for the first time upon appeal. In fact, to take literally the position of the majority is to read out of App. R. 12(A) the sentence that says: “Errors not specifically pointed out in the record and separately argued by brief may be disregarded.” (Emphasis added.) Implicitly then, a court of appeals may consider those errors in the record.which it discovers, but which have not been specifically raised by the appellant. Thus, an appellate court may examine the record regarding such errors although it has no obligation to do so.